United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51046
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus


RAFAEL SOTO-MARTINEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 2:04-CR-991-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Rafael Soto-Martinez appeals his sentence following his

guilty-plea conviction for importation of less than 50 kilograms

of marijuana, in violation of 21 U.S.C. §§ 952 and 960.       He

argues that the district court clearly erred in denying him a

minimal or minor role adjustment to his offense level under

U.S.S.G. § 3B1.2.   Soto-Martinez contends that he was a mere

courier who was substantially less culpable than other

participants in the offense.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51046
                                -2-

     We review the district court’s application of the Sentencing

Guidelines de novo and review factual findings for clear error.

United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.

2005); United States v. Villegas, 404 F.3d 355, 359 (5th Cir.

2005).   Pursuant to § 3B1.2, a district court may decrease a

defendant’s offense level by four levels if the defendant was a

minimal participant in the criminal activity or by two levels if

the defendant was a minor participant.

     As Soto-Martinez’s role in the offense was not minimal or

minor, the district court did not clearly err in denying him a

role adjustment under § 3B1.2.   See United States v. Atanda,

60 F.3d 196, 199 (5th Cir. 1995); United States v. Nevarez-

Arreola, 885 F.2d 243, 245 (5th Cir. 1989); United States v.

Buenrostro, 868 F.2d 135, 137-38 (5th Cir. 1989).   The district

court’s judgment is AFFIRMED.